DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. US 11151769 B2 in view of Ng (US 20190114533 A1).

Application 17500631
U.S. Patent No. US 11151769 B2
Claim 1
Claim 1
1. A graphics processor comprising:
1. A graphics processor comprising:
a block of graphics cores; and
a block of graphics compute units;

a graphics processor pipeline coupled to the block of graphics compute units, wherein the graphics processor pipeline is configurable to execute a shader program associated with a set of graphics processing workloads; a thread scheduler to schedule threads for execution on the graphics processor pipeline;
circuitry including a programmable neural network unit,
a programmable neural network unit including one or more neural network hardware blocks,
the programmable neural network unit including one or more neural network hardware blocks, 
a programmable neural network unit including one or more neural network hardware blocks,

the programmable neural network unit coupled with the block of graphics compute units and the graphics processor pipeline; and
wherein a neural network hardware block includes circuitry to perform neural network operations and activation operations for a layer of a neural network,
wherein the one or more neural network hardware blocks include hardware to perform neural network operations and activation operations for a layer of a neural network,
the programmable neural network unit addressable by cores within the block of graphics cores.
the programmable neural network unit is to configure settings of one or more blocks of graphics compute units coupled with the graphics processor pipeline, the one or more blocks of graphics compute units are configured to execute the shader program associated with the set of graphics processing workloads, and the programmable neural network unit is to configure the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads; and wherein the one or more neural network hardware blocks are to execute at least one layer of a neural network to determine a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle.
Claim 11 is similar to claim 1





	The claim 1 of U.S. Patent No. US 11151769 B2 fails to explicitly disclose graphics cores. In same field of endeavor,  Ng teaches “graphics cores”. For example, in [0025], Ng teaches a graphics processing unit; Ng further teaches GPU. In paragraph [0031], Ng teaches GPU. In Fig. 2 and paragraph [0032], Ng teaches  the host 105 includes a processor 110 and a memory 115; Ng further teaches the processor 110 represents any number of processing elements that each includes any number of processing cores. In paragraph [0074], Ng teaches assigning additional processing cores in the host to execute the pre-processing stage. In paragraph [0085], Ng teaches graphics cards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. US 11151769 B2 to include compute units are graphics cores as taught by Ng. The motivation for doing so would have been to improve the performance of the neural network application; to increase the number of layers in the neural network 100; to execute the neural network application 120 by the processor 110  as taught by Ng in paragraphs [0006], [0030], and [0033].

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  the claim limitation “the neural network operations and activation operations block is” in claim 3 and claim 13 is not correct. It appears the “is” should be “are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Umuroglu (US 20180039886 A1) and in view of Ng (US 20190114533 A1).
Regarding to claim 1,  Umuroglu discloses a graphics processor ([0019]: the neural networks classify incoming data sets, e.g., images;  a programmable integrated circuit, FPGA and GPUs are graphic processor; Fig. 1; [0023]: a programmable integrated circuit; [0039]: digital signal processing blocks; some FPGAs also include dedicated processor blocks; [0043]:  a complete programmable processing system of microprocessors; microprocessors are a graphics processor) comprising:
a block of graphics compute units ([0019]: a programmable integrated circuit, FPGA and GPUs include a block of graphic processor; [0039]: digital signal processing blocks; some FPGAs also include dedicated processor blocks; [0043]: a complete programmable processing system of microprocessors; microprocessors are a block of a graphics processor); and 
circuitry including a programmable neural network unit (Fig. 1; [0023]: a programmable integrated circuit includes a programmable binary neural network 101; 
    PNG
    media_image1.png
    407
    573
    media_image1.png
    Greyscale
Fig. 1; [0026]: the programmable hardware implementation of the binary neural network 101 includes layer circuits 120; Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120; the programmable IC 118 also includes memory circuits 128 and a control circuit 130), the programmable neural network unit including one or more neural network hardware blocks (Fig. 1; [0026]: the programmable hardware implementation of the binary neural network 101 includes layer circuits 120;  Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120; the programmable IC 118 also includes memory circuits 128 and a control circuit 130; Fig. 2; [0028]: a layer circuit 120A of a neural network circuit; 
    PNG
    media_image2.png
    308
    517
    media_image2.png
    Greyscale
), wherein a neural network hardware block includes circuitry to perform neural network operations and activation operations for a layer of a neural network (Fig. 1; [0026]: the programmable hardware implementation of the binary neural network 101 includes layer circuits 120;  the activations 108 are mapped to the output connections 126; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120;  Fig. 7; [0037]: using the programmable IC 118, the layer circuits 120 process the binary inputs thereto), the programmable neural network unit addressable by compute units within the block of graphics compute units (Fig. 9; [0039]:  some FPGAs include dedicated processor blocks; [0043]: the processor block 10 access the FPGA neural network unit; microprocessors accesses the programmable neural network unit; some FPGAs include programmable blocks, dedicated logic, and processor block; processor block 10 spans and accesses several columns of CLBs and BRAMs; the processor block 10 includes various components ranging from a single microprocessor to a complete programmable processing system of microprocessors, memory controllers, peripherals, and the like; microprocessors access memory controllers).
Umuroglu fails to explicitly disclose compute units are graphics cores.
In same field of endeavor, Ng teaches 
compute units are graphics cores ([0025]: a graphics processing unit; GPU; [0031]: GPU; Fig. 2; [0032]:  the host 105 includes a processor 110 and a memory 115; the processor 110 represents any number of processing elements that each includes any number of processing cores; [0074]: assign additional processing cores in the host to execute the pre-processing stage; [0085]: graphics cards);
the programmable neural network unit addressable by cores within the block of graphics cores (Fig. 2; [0031]: the combination of interfacing a neural network accelerator 165, a neural network application, FPGA, and programmable logic is the programmable neural network unit; GPU and FPGA; Fig. 2; [0032]: the host 105 includes a processor 110 and a memory 115; the processor 110 represents any number of processing elements that each includes any number of processing cores; Fig. 2; [0033]: the memory 115 includes the neural network application 120 executed by the processor 110; the neural network application 120 establishes the neural network with any number of layers; 
    PNG
    media_image3.png
    479
    654
    media_image3.png
    Greyscale
).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umuroglu to include compute units are graphics cores; the programmable neural network unit addressable by cores within the block of graphics cores as taught by Ng. The motivation for doing so would have been to improve the performance of the neural network application; to increase the number of layers in the neural network 100; to execute the neural network application 120 by the processor 110  as taught by Ng in paragraphs [0006], [0030], and [0033].

Regarding to claim 2, Umuroglu in view of Ng discloses the graphics processor as in claim 1, wherein the one or more neural network hardware blocks include a source data buffer, a neural network operations and activation operations block, and an output data buffer (Umuroglu; Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120, including memory circuit(s) 128 and a control circuit 130; memory circuits 128 stores binary inputs and binary outputs for the layer circuits 120; Fig. 7; [0037]: the control circuit 130 loads a first set of binary weights and a first set of threshold values corresponding to a first layer of the binary neural network 101 into the memory circuits 128 for use by the layer circuits 120; the layer circuits 120 process the binary inputs thereto; the control circuit 130 stores the outputs of the layer circuits 120 in the memory circuits 128; the binary outputs of the layer circuits 120 are provided as the final outputs).

Regarding to claim 3, Umuroglu in view of Ng discloses the graphics processor as in claim 2, wherein the neural network operations and activation operations block is programmably configurable (Umuroglu;  [0021]: weights and thresholds are infrequently updated and configured; the weights and thresholds are configured to generate specialized hardware neurons; Fig. 1; [0023]: in a programmable integrated circuit,  each layer 102 includes neurons 104 having inputs, and outputs; Fig. 3; [0030]: the count circuit 304 is configured to count the number of the X logic signals output by the XNOR circuit 302 that have a predefined logic state; Fig. 6; [0036]: in a the programmable IC 118, the layer circuit 120 is configured to implement the layer 102-1, then the layer 102-2, and so on until implementing the layer 102-n; the programmable IC 118 includes more than one layer circuit 120; Fig. 7; [0037]: using the programmable IC 118; the layer circuits 120 process the binary inputs thereto). 

Regarding to claim 4, Umuroglu in view of Ng discloses the graphics processor as in claim 3, wherein the programmable neural network unit includes a block programming unit (Umuroglu; Fig. 1; [0023]: a programmable integrated circuit; Fig. 1; [0026]: the programmable hardware implementation of the binary neural network 101 includes layer circuits 120) to configure layer state information for the one or more neural network hardware blocks (Umuroglu; [0021]: weights and thresholds are infrequently updated; the weights and thresholds are configured to generate specialized hardware neurons; Fig. 2; [0028]: data inputs of each of the hardware neurons 202 receive logic signals supplying binary inputs; the binary inputs are a set of the binary inputs 110 or a set of activations from a previous layer; receive X logic signals; 
    PNG
    media_image4.png
    320
    530
    media_image4.png
    Greyscale
; [0029]: each neuron 202 receives the same or a different set of binary weights.), the layer state information associated with one or more layers of a neural network to be processed by the programmable neural network unit (Umuroglu; [0021]:  weights and thresholds are infrequently updated;  the weights and thresholds are used to generate specialized hardware neurons; Fig. 1; [0023]:  each neuron 104 supplies binary output 116 through an activation 108; [0029]: each neuron 202 receives the same or a different set of binary weights).

Regarding to claim 11, Umuroglu discloses a graphics processing system ([0019]: the neural networks classify incoming data sets, e.g., images;  a programmable integrated circuit, FPGA and GPUs are graphic processor; Fig. 1; [0023]: a programmable integrated circuit; [0039]: digital signal processing blocks; some FPGAs also include dedicated processor blocks; [0043]:  a complete programmable processing system of microprocessors; microprocessors are a graphics processor) comprising:
a memory device (Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120, and also includes memory circuits 128 and a control circuit 130); and
a graphics processor coupled with the memory device (Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120, including memory circuits 128 and a control circuit 130; 
    PNG
    media_image5.png
    442
    605
    media_image5.png
    Greyscale
), the graphics processor including :
a block of graphics compute units coupled with the memory device (Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuits 120, including memory circuits 128 and a control circuit 130); 
a memory fetch unit coupled with the block of graphics compute units and the memory device ( Fig. 7; [0037]: the control circuit 130 loads a first set of binary weights and a first set of threshold values corresponding to a first layer of the binary neural network 101 into the memory circuit(s) 128 for use by the layer circuit(s) 120); and
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 11. 

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 12. 

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 13. 

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 14. 

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umuroglu (US 20180039886 A1) in view of Ng (US 20190114533 A1), and further in view of Vantrease (US 20190294959 A1).
Regarding to claim 5, Umuroglu in view of Ng discloses the graphics processor as in claim 3, wherein the programmable neural network unit includes weights buffer to store weights associated with one or more layers of a neural network to be processed by the programmable neural network unit (Umuroglu;  Fig. 3; [0027]: memory circuits 128 store binary inputs, binary weights, threshold values, and binary outputs for the layer circuits 120; [0029]: each neuron 202 receives the same or a different set of binary weights; Fig. 7; [0037]:  loads a first set of binary weights and a first set of threshold values corresponding to a first layer of the binary neural network 101 into the memory circuits 128 for use by the layer circuit(s) 120.).
Umuroglu in view of Ng fails to explicitly disclose weights cache and cache weights.
In same field of endeavor, Vantrease teaches weights cache and cache weights ([0045]: the data is cached at state buffer 322; [0047]:  state buffer 322 may pre-fetch and cache a set of weights for one neural network layer; [0097]: level 1 (L1) caches, and level 2 (L2) caches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umuroglu in view of Ng to include weights cache and cache weights as taught by Vantrease. The motivation for doing so would have been to reduce the effect of memory access bottleneck on the performance of computing engine 324; to pre-fetch and cache a set of weights for one neural network layer as taught by Vantrease in paragraphs [0045] and [0047].

Regarding to claim 6, Umuroglu in view of Ng and Vantrease discloses the graphics processor as in claim 5, wherein the programmable neural network unit includes multiple neural network hardware blocks (Umuroglu; Fig. 1; [0023]: a programmable integrated circuit (IC); the binary neural network includes one or more layers 102; each layer 102 includes neurons 104 having synapses 106, e.g., inputs, and activations 108,e.g., outputs; Fig. 1; [0026]:  the hardware implementation of the binary neural network 101 includes layer circuits 120; each layer circuit 120 includes input connections 122, hardware neurons 124, and output connections 126; Fig. 1; [0027]: the programmable IC 118 includes circuits to facilitate operation of the layer circuit(s) 120, including memory circuit(s) 128 and a control circuit 130.).

Regarding to claim 7, Umuroglu in view of Ng and Vantrease discloses the graphics processor as in claim 6, wherein multiple neural network hardware blocks are each associated with one or more layers of the neural network to be processed by the programmable neural network unit (Umuroglu; Fig. 1; [0023]: a programmable integrated circuit (IC); the binary neural network includes one or more layers 102; each layer 102 includes neurons 104 having synapses 106, e.g., inputs, and activations 108, e.g., outputs; Fig. 6; [0036]: the binary neural network 101 includes n layers 102-1 through 102-n; Fig. 7; [0037]: using the programmable IC 118, the layer circuits 120 process the binary inputs thereto).

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 15. 

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 16. 

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 17.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umuroglu (US 20180039886 A1) in view of Ng (US 20190114533 A1), and further in view of Hakura (US 20190236829 A1).
Regarding to claim 8, Umuroglu in view of Ng discloses the graphics processor as in claim 1, wherein the programmable neural network unit is to process input data via the neural network hardware block and the neural network hardware block is to process input data (Umuroglu; Fig. 7; [0037]: using the programmable IC 118, the layer circuits 120 process the binary inputs thereto).
Umuroglu in view of Ng fails to explicitly disclose:
to determine visibility for a geometry culling operation and determine visibility on a per-object basis.
In same field of endeavor, Hakura teaches:
to determine visibility for a geometry culling operation and to determine visibility on a per-object basis ([0004]: discard non-visible primitives at the vertex processing stage of the graphics processing pipeline; determine whether the triangle primitive is visible in a final image; [0054]: perform culling operations in order to discard non-visible primitives at the vertex processing stage of the conventional graphics processing pipeline; discard non-visible primitives at the vertex processing stage of the conventional graphics processing pipeline; determine whether the triangle primitive is visible in a final image; [0067]:  the rasterizer 385 is configured to perform z culling and other z-based optimizations; [0100]:  hierarchical culling; [0158]:  the graphics processing pipeline performs primitive culling operations; [0177]: the second plurality of execution threads performs one or more culling operations on a plurality of graphics primitives specified via the first indirect index buffer and the first vertex buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umuroglu in view of Ng to include to determine visibility for a geometry culling operation and to determine visibility on a per-object basis as taught by Hakura. The motivation for doing so would have been perform z culling and other z-based optimizations; to perform primitive culling operations; as taught by Hakura in paragraphs [0067] and [0158].

Regarding to claim 9, Umuroglu in view of Ng discloses the graphics processor as in claim 1, wherein the programmable neural network unit is to configure one or more neural network hardware blocks with a meta-shader neural network, the meta-shader neural network (Umuroglu;  Fig. 7; [0037]: using the programmable IC 118, the layer circuits 120 process the binary inputs thereto). 
Umuroglu in view of Ng fails to explicitly disclose shader and to generate a texture for one of multiple indicated types of terrain.
In same field of endeavor,  teaches shader ([0074]: the mesh shaders 350; [0079]:  the mesh shader 330 has culled all the graphics primitives processed by the mesh shader 330; [0083]:  the mesh shader generator 330 receives the mesh shader thread count 312 and the mesh shader count 314.) and to generate a texture for one of multiple indicated types of terrain ([0043]: performing texture mapping operations, such as determining texture sample positions, reading texture data, and filtering texture data; [0069]: perform operations such as perspective correction, texture mapping, shading, blending, and the like, to produce shaded fragments that are transmitted to the ROP 390; [0080]:  a surface normal, a color, a texture map coordinate, a viewport array mask, and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umuroglu in view of Ng to include shader and to generate a texture for one of multiple indicated types of terrain as taught by Hakura. The motivation for doing so would have been to perform texture mapping operations; to perform operations such as perspective correction, texture mapping, shading, blending, and the like, to produce shaded fragments that are transmitted to the ROP 390; to cull all the graphics primitives processed by the mesh shader 330 as taught by Hakura in paragraphs [0043], [0069], and [0079]. 

Regarding to claim 10, Umuroglu in view of Ng discloses the graphics processor as in claim 1, further comprising to configure the programmable neural network unit (Umuroglu; [0021]: weights and thresholds are infrequently updated; the weights and thresholds are used  to generate specialized hardware neurons; Fig. 1; [0023]: in a programmable integrated circuit, i.e. programmable IC,  each layer 102 includes neurons 104 having synapses 106, e.g., inputs, and activations 108, e.g., outputs; Fig. 6; [0036]: in a the programmable IC 118, the layer circuit 120 is configured to implement the layer 102-1, then the layer 102-2, and so on until implementing the layer 102-n; the programmable IC 118 includes more than one layer circuit 120; Fig. 7; [0037]: using the programmable IC 118; the layer circuit(s) 120 process the binary inputs thereto).
Umuroglu in view of Ng fails to explicitly disclose a tessellation module to generate tessellated output based on coarse input data.
In same field of endeavor, Hakura teaches a tessellation module to generate tessellated output based on coarse input data ([0040]: image rendering operations include tessellation shader, vertex shader, geometry shader, and/or pixel/fragment shading programs, general compute operations, etc.; [0094]: the task shader 650 performs read/load operations, general compute operations, vertex shading operations, tessellation operations, geometry shading operations, and write/store operations; [0100]:  programmable tessellation patterns).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umuroglu in view of Ng to include a tessellation module to generate tessellated output based on coarse input data as taught by Hakura. The motivation for doing so would have been perform z culling and other z-based optimizations; to perform primitive culling operations; as taught by Hakura in paragraphs [0067] and [0158].

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 18. 

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 19.

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 10. Therefore, same rational used to reject claim 10 is also used to reject claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616